Er Ww NN

oO BH NN HD NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

L
FILED RECEIVED

ENTERED SERVED ON
COUNSELIPARTIES OF RECORD

 

UNITED STATES DISTRICT dourT| OCT -9 20:

 

 

 

 

 

DISTRICT OF NEVADA CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: a DEY
IN RE: HCV PRISON LITIGATION Master File No.

3:19-cv-00577-MMD-CBC

This document related to:
PRE-TRIAL ORDER # 1:

Initial Case Conference
ALL CASES

 

 

 

 

The lawsuits identified in Attachment “1” are pending before this court and have
been assigned to the Honorable Miranda M. Du and the undersigned Magistrate Judge.
Each case was originally filed by a pro se plaintiff who asserts a claim against
employees of the Nevada Department of Corrections (“NDOC’”) for violating their Eighth
Amendment Rights to be free from cruel and unusual punish based on the failure to treat
their Hepatitis-C (“HCV”) while in the NDOC’s custody. Each plaintiff asserts various past
and current NDOC employees denied them treatment for their HCV because the severity
of their illness did not meet the protocols mandated by the NDOC policy proscribed for
the treatment of HCV known as “Medical Directive 219.” (Hereinafter “MD 219”). In each
case, the plaintiff claims that but-for the treatment protocols defined by MD 219, they
would have received treatment under the current medical standard of care for the
treatment of HCV. Finally, due the NDOC’s failure to treat their HCV, each plaintiff
asserts that they have, or will, develop various serious medical conditions — including,

but not limited to, cirrhosis of the liver and/or liver cancer.

 
nm & WwW N

Oo Oo ITN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Although the plaintiffs are housed at various NDOC facilities across Nevada and
their claims are alleged against many different current and former NDOC employees,
each case requires discovery, and ultimately adjudication, of one core issue: whether the
treatment protocols for HCV established by MD 219, (in both its current and past
iterations), are constitutional. In other words, in each case, a primary question that must
be litigated is whether the NDOC adopted, implemented and applied an improper
medical policy establishing the treatment protocols for inmates diagnosed with HCV.

Pursuant to Fed. R. Civ. P. 42(a) and LR 42-1(b), where actions before the court
involve “a common question of law or fact” the court may consolidate the actions, in
whole or in part. This rule affords courts “broad discretion” to consolidate cases pending
in the same district either on a motion by a party or sua sponte. In re Adams Apple, Inc.,
829 F.2d 1484, 1487 (9th Cir. 1987). In deciding whether consolidation is appropriate,
the Court considers several factors including “judicial economy, whether consolidation
would expedite resolution of the case, whether separate cases may yield inconsistent
results, and the potential prejudice to a party opposing consolidation.” First Mercury Ins.
Co. v. SQI, Inc., 2014 WL 496685, at *2 (W.D. Wash. Feb. 6, 2014) (citing 8 Moore's
Federal Practice—Civil § 42.10[4—5)).

Based on the foregoing, the court ORDERS the following:

1. Pretrial Consolidation. Having considered the above factors, this Court
concludes that consolidation of the cases identified in Attachment “1” is appropriate for
the purpose of discovery and pretrial matters related to the issues regarding the
adoption, implementation, amendment, and appropriateness of MD 219 (in all its
iterations) and the treatment protocols established by the policy for inmates diagnosed

with HCV. (Referred to herein as “HCV Consolidated Issues”). This order does not

 
oOo OO SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

constitute a determination that these actions should be consolidated for trial, nor does it
have the effect of making any entity a party to an action in which it has not been joined
and served in accordance with the Federal Rules of Civil Procedure.

b. Master Docket and Case Caption. The court orders the clerk to
open and maintain a master docket and case file under the style “IN RE: HCV PRISON
LITIGATION,” master file number 3:19-cv-00577-MMD-CBC to be used for all filings for
the lead case related to the HCV Consolidated Issues. All orders, pleadings, motions
and other documents will, when filed and docketed in the master file, be deemed filed
and docketed in each other case. Finally, all orders, pleadings, motions, and other
documents shall use the following caption:

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

IN RE: HCV PRISON LITIGATION Master File No.

3:19-cv-00577-MMD-CBC
This document relates to:

[“All Actions” or if the document
relates to less than all of the
consolidated cases, specify by title
and case number the individual
applicable case(s) the document is
related to]

[Title of Document]

 

 

 

 

When a document filed pertains to all actions, the phrase “All Actions” shall appear
immediately after the phrase “This document pertains to:”. When a document pertains

only some, not all, of the actions, the document shall list, immediately after the phrase,

 
ke Ww bd

oO Oo SY HN GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

“This document relates to:”, the title and case number for each individual action to which
the document applies.

c. Later Filed Cases. The terms of this order related to the
consolidation for purposes of discovery and pretrial matters in cases that involve claims
by an incarcerated plaintiff against any past or current NDOC employees related to the
denial of treatment for HCV shall apply to actions later instituted in, removed to, or
transferred to this court, if and only if, those cases are assigned specifically to the
Honorable Miranda M. Du and the undersigned magistrate judge and upon entry of a
separate order by the court.

2. Initial Conference. The Court will conduct an initial conference on Monday,
October 21, 2019 at 10:00 a.m., in Courtroom 1, Bruce R. Thompson United States
Courthouse and Federal Building, 400 South Virginia Street, Reno, Nevada.

a. Attendance. To minimize costs and facilitate a manageable
conference, the parties will not attend this conference but shall be represented at the
conference by their counse! or the Hep C liaison counsej, Adam Hosmer-Henner and
Margaret A. Mcletchie, unless the party is proceeding pro se and is out of custody.

b. Purposes; Agenda. The conference will be held for the purposes
specified in Fed. R. Civ. P. 16 and will be subject to the sanctions prescribed in Rule
16(f). The agenda for the initial conference is attached hereto at Attachment “2”. Counsel
are encouraged to advise the Court as soon as possible of any items that should be
added to the agenda.

C. Preparations for Conference. Before the conference, counsel shall
confer and seek consensus to the extent possible with respect to the items on the

agenda, including a proposed discovery and a suggested schedule for the amendment

 
rr Ww WN

“a A GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

of pleadings, extensions of time for discovery, consideration of any class actions
allegations, motions, and whether a global settlement or mediation conference should be

set in the cases identified in Attachment “1”.

Meter

ITED STATES PAGISTRATE JUDGE

DATED: October 9, 2019

Attachments:
1 — Case List

2 — Conference Agenda

 

1 In preparation of the Initial Conference, the Court encourages counsel to review
the Manual for Complex Litigation (Fourth), which may provide helpful guidance and
information on the discovery issues and pretrial matters that may arise in this case.

 
Attachment “1” - Case List

 

 

Case No.

Case Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. 2:17-CV-1627-MMD-CBC | Reese v. Foxfulker, et. al.

2 = 2:17-CV-1725-MMD-CBC Fields v. Neven, et. al.

Cae a es Neven, et. al.

4 = = 2:19-CV-0213-MMD-CBC Flynn. Dourenda etal = tt

§ 2:19-CV-0520-MMD-CBC Ciolino v. Dzurenda, et. al.

6  3:16-CV-0676-MMD-CBC Nevarez v. Baca, et. al.

7. 3:17-CV-0278-MMD-CBC Fitzgerald v. Martin, et. al.

8 3:17-CV-0612-MMD-CBC Savage v. Aranas, et. al.

9 3:18-CV-0037-MMD-CBC White v. Aranas, et. al.

10 |3:18-CV-0140-MMD-CBC Olsen v. Nevada Department of Corrections. et. al.

‘i ately one mi cde Oo : Bedard v. Nevada Department of Sinceune ta
©4412 =| 3:18-CV-0386-MMD-CBC Mulder v. Marks, et. al.
| 13 3:18-CV-0464-MMD-CBC Thomas v. Dzurenda, et. al.

14 = 3:19-CV-0300-MMD-CBC Klein v. Williams, et. al.

 

 
Attachment “2”

Agenda Initial Case Management Conference

 

Item
No.

Topic

 

_ Consolidation Procedure Options:

e Entering Order re: Discovery and Pretrial Deadlines for All Cases
Utilization of a Lead Case |

Consolidated Complaint

Class Action Certification

Master File Use

 

Appointment of Lead/Liaison Counsel

 

Litigation Deadlines/Limitations
e Adding Parties
e Amending Complaint(s)
e Filing Responsive Pleadings
e Outstanding Motions

 

 

 

 

 

Exemption/Modification of Local Rules and Inmate Discovery —

Discovery Plan
e Coordination of Requests by Parties
Stipulation of Use Discovery All Cases
Sequencing of Discovery
Written Discovery
Depositions
Experts
Protective Order

_ Discovery Issues

e Document Repositories and Use of Discovery by ALL Parties
Discovery Preservation

Uniform Bates Labels/Numbering Systems

Handling Disputes

Resolution Process

 

 
 

Discussing Deadlines for Litigation Phases
e Deadlines for Discovery Types
e Filing of Discovery Motions
e \f Class consideration, deadlines for filing certification motion

 

“Consideration of Bellwether Case for Factual Determinations re:
- Consolidated Issues

e Motion for Injunctive Relief — Single Case/Evidentiary Hearing
e Dispositive Motion Deadlines/Timing
e Trial

 

 

 

10

: Settlement seonnomnaennyesnengpee

e Global Mediation

Follow Up Case Management Procedures
